Citation Nr: 1740019	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-12 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of mouth or jaw cancer, to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Barbara Lincoln, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1964 to September 1966, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in November 2016. The transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for residuals of mouth or jaw cancer, to include as a result of exposure to herbicides. He served in combat operations in Vietnam during service and is presumed to have been exposed to herbicides.

The Veteran testified at the November 2016 Board hearing that he believed that his private physician told him his jaw cancer (currently diagnosed as ameloblastoma) was due to his exposure to agent orange while in Vietnam. That testimony indicates the claimed condition may be associated with the service; a medical opinion is needed. 38 C.F.R. § 3.259 (c)(4). 

Additionally, the Veteran submitted a written statement in October 2012 that he was originally diagnosed with mouth or jaw cancer while being treated at the Los Angeles, California VA medical center (VAMC) in 1980. Although, the Veteran's file contains medical records from the Los Angeles VAMC from 1987 to 1988, and a private facility from 1976 to 1991, there are no medical records from 1980 that discuss any condition regarding the Veteran's mouth or jaw. Therefore, the Veteran should be contacted and requested to provide information for any additional facilities that he attended regarding his mouth or jaw cancer (currently diagnosed as ameloblastoma).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and obtain the names and addresses of all medical care providers (private or VA) who have treated him for his mouth or jaw cancer (currently diagnosed as ameloblastoma) since service. After securing the necessary releases, those records not already associated with the record should be obtained and associated with the record.

2. Then schedule the Veteran for a VA examination to obtain a medical opinion to determine the nature and likely etiology of the Veteran's mouth or jaw cancer. Copies of all pertinent records should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner is requested to address the following question:

Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cancer, including ameloblastoma, had its onset in or is otherwise related to the Veteran's active duty service, to include exposure to herbicides (Agent Orange) in Vietnam?

A complete rationale for all opinions expressed must be provided. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then readjudicate the Veteran's claim. If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




